MoALLISTER, C. J.
The petitioners, pursuant to ORS 254.080, have asked this court to correct the ballot title prepared by the Attorney General for an initiative measure filed with the Secretary of State.
On January 28,1964 the Attorney General returned to the Secretary of State the following ballot title:
BALLOT TITLE
uAmending State Workmen's Compensation Law. Purpose: Expands Workmen’s Compensation Law to cover practically all employed persons. Increases accident benefits approximately 18 per cent. Requires employers to insure under compulsory state compensation system.”
Petitioners contend that the ballot title returned by the Attorney General is insufficient, unfair, and does not intelligibly express the chief purpose of the measure as required by ORS 254.070.1
It is apparent that the chief purpose of the measure is to change the Workmen’s Compensation Law from an elective to a compulsory state system. The measure requires all employers, except those specifically exempted, to insure under the state compensation system.
The Attorney General concedes that the chief pur*255pose of the measure is to change the Workmen’s Compensation Law from an elective to a compulsory state system. In his brief the Attorney General states: “The proposed law simply changes Oregon from an elective state fund to a compulsory state fund class.” The appellants’ brief also states that the measure would “change the current ‘elective’ type to a ‘compulsory’ compensation system.”
We agree that the Attorney General’s ballot title is defective in that it does not state with clarity the chief purpose of the measure. In addition, the chief purpose seems to be subordinated to the secondary purposes of expanding the coverage and increasing the benefits. We, therefore, certify to the Secretary of State a ballot title for the measure in question reading as follows:
BALLOT TITLE
“Amending State Workmen’s Compensation Law. Purpose: Changes Workmen’s Compensation Law from an elective to a compulsory state system. Bequires employers to insure under state system. Includes practically all employees. Increases benefits.”
Ballot title revised.

 ORS 254.070. “* * * The ballot title shall consist of a caption not exceeding six words in length by which the measure is commonly referred to or spoken of, followed by an abbreviated statement not exceeding 25 words in length of the chief purpose of the measure. * * * In writing the ballot title the Attorney General shaU, to the best of his ability, give a true and impartial statement of the purpose of the measure and in such language that the same shall not be intentionally an argument or likely to create prejudice either for or against the measure.”